


EXHIBIT 10.1




$8,000,000                    December 11, 2015


FOR VALUE RECEIVED, BRT Realty Trust, 60 Cutter Mill Road, Great Neck, NY 11021
( “Maker”), promises to pay (without notice, demand or setoff) to the order of
Gould Investors L.P., a Delaware limited partnership having its principal office
at 60 Cutter Mill Road, Suite 303, Great Neck, New York 11021 ("Gould"), at the
principal office of Gould, or at such other place as may be designated in
writing by the holder of this Note, the principal sum of Eight Million Dollars
($8,000,000.00) on the earlier to occur (the "Maturity Date"), and to the
extent, of (i) May 10, 2016, and (ii) the receipt by the Trust or its
consolidated subsidiaries of proceeds from the Equity Sale and/or the Repayment
Transaction, as such terms are defined in the Maker’s Annual Report on Form 10-K
for the year ended September 30, 2015, in the form annexed hereto as Exhibit A,
with interest thereon at a rate equal to 5.24% per annum, payable in arrears on
the 11th day of each and every month commencing January 11, 2016, until the
Maturity Date.


Interest shall be computed for the actual number of days elapsed as if each full
calendar year consisted of 360 days. Under no circumstances shall the Maker be
charged more than the highest rate of interest which lawfully may be charged by
the holder hereof and paid by the Maker on the indebtedness evidenced hereby. It
is therefore agreed that if at any time interest on the indebtedness evidenced
hereby would otherwise exceed the highest lawful rate, only such highest lawful
rate will be paid by the Maker. Should any amount be paid by the Maker in excess
of such highest lawful amount, such excess shall be deemed to have been paid in
reduction of the principal balance hereof.


Presentment for payment, notice of dishonor, protest, notice of protest, and
trial by jury are hereby waived.


This Note shall be governed by and interpreted in accordance with the laws of
the State of New York. This Note may not be amended nor any of its terms waived
except by a writing signed by the then holder hereof. The Maker agrees that the
receipt by the holder hereof of any partial payments on the Note shall not serve
as a waiver of any of the holder's rights. The Maker also agrees that the
receipt of any payments (other than payment in full of the entire principal
balance outstanding hereunder together with all accrued interest and other
charges thereon) by the holder hereof after the maturity date hereof or after
any earlier acceleration of the sums due hereunder shall not serve as a waiver
of any of the holder's rights and shall not serve to extend and/or reinstate the
Note, it being understood that an extension and/or reinstatement of the Note may
only be accomplished by the formal written consent of the holder hereof. The
Maker also agrees that any notation it may make on any check it may deliver or
send to the holder hereof shall be of no force and effect and the holder may
accept such check without prejudice to any of its rights.


    Upon default in making any payment of principal or interest hereunder when
due and payable and such default continuing for more than fifteen (15) days, the
unpaid principal balance hereof and all accrued interest and other charges
thereon shall become immediately due and payable. In enforcing its rights under
this Note and other instruments delivered in connection with the loan
represented hereby, the holder shall have the right and option to pursue its
remedies with respect to this Note or to enforce the provisions, such other
instruments, or any combination thereof, and either simultaneously or in such
order as the holder shall deem in its best interest.


The recitals required to be made herein by Section 5.6 of the Maker’s Third
Amended and Restated Declaration of Trust are incorporated herein by this
reference.


This Note is prepayable at any time without premium or penalty.


                            


BRT Realty Trust


By:/s/ David W. Kalish
David W. Kalish
Senior Vice President,
Financial








